 1                                                         Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                        SEATTLE DIVISION
 9

10    NICOLE GOLDBERG and MICHAEL                       Case No. 2:18-cv-01227-RSM
      GOLDBERG,
11

12
                                  Plaintiff(s),
                     vs.                                STIPULATION AND ORDER OF
13                                                      DISMISSAL
      TEN BRIDGES, LLC, an Oregon Limited
14    Liability Company,
15
                           Defendant(s).
16

17                                                STIPULATION
18

19          The parties to this action, both Plaintiffs Nicole and Michael Goldberg, through Counsel,
20   and, Defendant Ten Bridges, LLC, through Counsel, pursuant to Federal Rule of Civil Procedure

21
     41(a)(1)(A)(ii) hereby stipulate to Dismissal With Prejudice of this action, inclusive of all claims
     filed herein by any party.
22
            Respectfully submitted this October 21, 2019.
23

24          FRANZEL LAW, PLLC
25
                     /s/ Ian P. Franzel, WSBA # 43192
26                   Ian P. Franzel, Esq.
                     1617 Boylston Ave., #200
27                   Seattle, WA, 98122
28   STIPULATION                                                                    FRANZEL LAW, PLLC
     AND ORDER OF                                                                   1617 Boylston Ave., #200
     DISMISSAL - 1                                                                 Seattle, Washington 98122
                                                                                   Telephone: (206) 257-9931
                                                                                    Facsimile: (206) 299-0966
 1                   206-257-9931 ; ian@franzellaw.com
                     Attorney for Plaintiffs
 2

 3                                And;

 4         EISENHOWER CARLSON, PLLC
 5
                     /s/ Alexander S. Kleinberg, WSBA #34449
 6                   Attorney for Defendant Ten Bridges LLC
                     1201 Pacific Ave., Suite 1200
 7                   Tacoma, WA 98402
                     253-572-4500 ; akleinberg@eisenhowerlaw.com
 8

 9                                            ORDER

10
           The stipulation is approved. This case is hereby dismissed with prejudice.
11

12         Dated this 21 day of October, 2019.
13

14

15
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16
     Presented By:
17
           FRANZEL LAW, PLLC
18
                     /s/ Ian P. Franzel, WSBA # 43192
19
                     Ian P. Franzel, Esq.
20                   1617 Boylston Ave., #200
                     Seattle, WA, 98122
21                   206-257-9931 ; ian@franzellaw.com
                     Attorney for Plaintiffs
22

23         EISENHOWER CARLSON, PLLC

24                   /s/ Alexander S. Kleinberg, WSBA #34449
                     Attorney for Defendant Ten Bridges LLC
25
                     1201 Pacific Ave., Suite 1200
26                   Tacoma, WA 98402 ; 253-572-4500
                     akleinberg@eisenhowerlaw.com
27

28   STIPULATION                                                                 FRANZEL LAW, PLLC
     AND ORDER OF                                                                1617 Boylston Ave., #200
     DISMISSAL - 2                                                              Seattle, Washington 98122
                                                                                Telephone: (206) 257-9931
                                                                                 Facsimile: (206) 299-0966
